DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 03/07/2022.
Claims 1-2, 4, 8-9, 11, 15-16 and 18 have been amended and are hereby entered.
Claims 1-20 are currently pending and have been examined.
This action is made FINAL.
Response to Arguments
Applicant’s arguments, see page 9, filed 03/07/2022, with respect to the specification objection have been fully considered and are persuasive. The objection of the specification has been withdrawn. 
Applicant’s arguments, see pages 9-11, filed 03/07/2022, with respect to the 35 U.S.C. 101 rejections of claims 1-20 have been fully considered but are not persuasive. The 35 U.S.C. 101 rejections of claims 1-20 have been maintained.
Applicant argues on page 10 that the amended claim 1 allegedly integrates the abstract idea of claim 1 into a practical application because the claim recites elements “that reflect an improvement to technology or a technical field”, specifically an improvement to “an efficient system for same-day delivery”. Examiner respectfully disagrees. First, Examiner respectfully disagrees with Applicant’s classification of same-day delivery as “technology or a technical field”. MPEP 2016.04(a) states “The enumerated groupings of abstract ideas are defined as…2) Certain methods of organizing human activity - …commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)”. Same-day delivery at least falls into “business relations” of “Certain methods of organizing human activity”, specifically by being a business relationship between a supplier/shipper, a carrier/deliverer, and a recipient/customer. Thus, same-day delivery is an abstract idea instead of technology or a technical field.
Further, even assuming same-day delivery can be considered a technical field, MPEP 2106.05(a) II. states “To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.” Applicant argues on page 10 that the improvements of the system are “optimizing system performance, reducing system latency, and conserving compute resources and energy, such as electricity”. However, the amended claims do not recite details regarding how the driver selection module aids the method, instead merely saying that the method steps are performed via the driver selection module like in the portions of the claims cited by Applicant. Additionally, it would not be apparent to one of ordinary skill in the art that the driver selection module is providing the alleged improvements, as [0094] and [0095] of Applicant’s specification state that instructions stored on generic processor can implement the modules of the disclosure. In addition, the specific improvements argued by Applicant are not discussed in the specification, and one of ordinary skill in the art would not recognize how instructions on a generic processor would reduce system latency and conserve energy. 
MPEP 2106.05(f) states “When determining whether a claim simply recites a judicial exception with the words "apply it" (or an equivalent), such as mere instructions to implement an abstract idea on a computer, examiners may consider the following… (2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application”. Claim 1 as amended uses “a driver selection module” (i.e. a processor) in its ordinary capacity for the economic task of selecting a same-day delivery driver. As argued by Applicant on page 10, the module leverages “existing data available to the system”. In other words, the driver selection module is merely being used as a tool to process available data. Therefore, the driver selection module amounts to no more than mere instructions to apply the judicial exception using generic components. The 35 U.S.C. 101 rejections of claims 1-20 are therefore maintained. 
Applicant’s arguments, see page 11, filed 03/07/2022, with respect to the 35 U.S.C. 112(b) rejections of claims 1-7; 8-14 and 15-20 have been fully considered and are persuasive. Applicant’s amendments to the “selecting” paragraphs of the independent claims now clearly recite that the driver currently delivering another item is part of the criteria used to select the driver to deliver the physical item. Thus, the indefiniteness issue raised in the 12/06/2021 Office Action is resolved and this 35 U.S.C. 112(b) rejections of claim 1-7; 8-14 and 15-20 has been withdrawn. However, Examiner notes that Applicant’s amendments to other parts of claims 1, 8 and 15 have necessitated new grounds of rejection under 35 U.S.C. 112(b) which will be discussed in more detail below.
Applicant’s arguments, see pages 11-12, filed 03/07/2022, with respect to the 35 U.S.C. 103 rejections of claims 1-20 have been fully considered but are either not persuasive or moot. 
Specifically, Applicant argues that Luckay does not teach determining a location of the driver, with the location comprising a recent drop off location of a delivered physical item. While “recent” introduces indefiniteness issues that will be discussed below, Examiner agrees that Luckay is only considering stops yet to be made and is not considering previously made stops. The new grounds of rejection necessitated by Applicant’s amendment do not rely on Luckay to teach this feature. Similarly, Luckay is not relied upon to teach claim 1’s limitation that the recent drop off location is based on the queue of deliveries having at least one delivery. 
Applicant then, without providing any additional detail, alleges that Levis does not cure the deficiency of Luckay. Examiner respectfully disagrees. While Levis was only relied upon in the 12/06/2021 Office Action in claim 7, additional features of Levis teach the determining of the location as recited in amended claim 1. In particular, as will also be discussed below, Levis [0039]-[0040] and [0046] teach that the system determines that the delivery driver has just made a drop off at location A at 9 A.M. and then determines if/how to update the dispatch plan for future stop locations. The drop off at point A at 9 A.M. is a recent drop off location of a dispatch containing at least one delivery that is used to select a driver to make the additional pick up request. Therefore, Levis teaches the “determining” limitation of claim 1. Claim 1 now stands rejected under 35 U.S.C. 103 as being unpatentable over Levis et al. (U.S. Pre-Grant Publication No. 2006/0235739, hereafter known as Levis) in view of Sharma et al. (U.S. Pre-Grant Publication No. 2021/0090019, hereafter known as Sharma). Independent claims 8 and 15 are rejected under 35 U.S.C. 103 for similar reasoning, and the respective dependent claims of each independent claim are not patentable by virtue of their dependence on claims 1, 8 or 15. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “recent” in claim 1 is a relative term which renders the claim indefinite. The term “recent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, claim 1 is indefinite because a “recent” drop off location is unclear regarding the scope of the limitation. The specification does not define what is meant by a “recent” drop off location, and one of ordinary skill in the art would recognize that there is multiple different interpretation of “recent”. “Recent” could mean “within the last 15 minutes” to one person of ordinary skill in the art while another considers “within the last 30 minutes” to be “recent”. Similarly, a “recent” drop off location could mean “one of the last three drop off locations visited by the driver” to one person of ordinary skill in the art while another considers “one of the last six drop off locations visited by the driver” to be a “recent” drop off location. Therefore, the metes and bounds of what is “recent” drop off location and not a “recent” drop off location are not clear to one of ordinary skill in the art. Thus, the claim is indefinite.
Claims 2-7 are rejected for being indefinite by virtue of being dependent on indefinite claim 1. 
Claims 8 and 15 are rejected for being indefinite via similar reasoning to that discussed above regarding claim 1. Claims 9-14 are rejected for being indefinite by virtue of being dependent on indefinite claim 8, and claims 16-20 are rejected for being indefinite by virtue of being dependent on indefinite claim 15.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite assigning deliveries to a driver schedule. 
In claim 1, the limitation of “A method comprising: receiving, from a seller, data representing a one or more periods of time for which a pickup of a physical item occurs at a seller location for a delivery of the physical item to a buyer location”, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. Similarly, the limitations of “determining, via a driver selection module, a location of a driver based on a queue of deliveries associated with the driver, the location of the driver comprising a recent drop off location of a delivered physical item by the driver based on the queue of deliveries that includes at least one delivery”, “selecting, via the driver selection module, the driver among a set of drivers, for delivery of the physical item based at least in part on a distance from the location of the driver to the seller location, and further based at least in part on the driver currently performing a different delivery of a different physical item when the driver is to be selected for the delivery of the physical item”, as well as “and in response to selecting the driver, adding the delivery the queue of deliveries for the driver during a particular day”, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a driver selection module,” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 1 recites the concept of assigning deliveries to a driver schedule which is a certain method of organizing human activity including commercial interactions. A method comprising: receiving, from a seller, data representing a one or more periods of time for which a pickup of a physical item occurs at a seller location for a delivery of the physical item to a buyer location; determining a location of a driver based on a queue of deliveries associated with the driver, the location of the driver comprising a recent drop off location of a delivered physical item by the driver based on the queue of deliveries that includes at least one delivery; selecting the driver among a set of drivers, for delivery of the physical item based at least in part on a distance from the location of the driver to the seller location, and further based at least in part on the driver currently performing a different delivery of a different physical item when the driver is to be selected for the delivery of the physical item; and in response to selecting the driver, adding the delivery in the queue of deliveries for the driver during a particular day all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a driver selection module. The recited additional element is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a driver selection module amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-6 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 7 further limits the abstract idea of claim 1 while introducing the additional elements of a client device and an interface. The claim does not integrate the abstract idea into a practical application because the elements of a client device and an interface are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding these new additional elements into the additional element from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
In claim 8, the limitation of “receiving, from a seller, data representing a one or more periods of time for which a pickup of a physical item occurs at a seller location for a delivery of the physical item to a buyer location”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the system to perform operations comprising,” nothing in the claim element precludes the step from practically being performed in the mind. Similarly, the limitations of “determining, via a driver selection module, a location of a driver based on a queue of deliveries associated with the driver, the location of the driver comprising a recent drop off location of a delivered physical item by the driver based on the queue of deliveries that includes at least one delivery”, “selecting, via the driver selection module, the driver among a set of drivers, for delivery of the physical item based at least in part on a distance from the location of the driver to the seller location, and further based at least in part on the driver currently performing a different delivery of a different physical item when the driver is to be selected for the delivery of the physical item”, as well as “and in response to selecting the driver, adding the delivery the queue of deliveries for the driver during a particular day”, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 8 recites the concept of assigning deliveries to a driver schedule which is a certain method of organizing human activity including commercial interactions. Operations comprising: receiving, from a seller, data representing a one or more periods of time for which a pickup of a physical item occurs at a seller location for a delivery of the physical item to a buyer location; determining a location of a driver based on a queue of deliveries associated with the driver, the location of the driver comprising a recent drop off location of a delivered physical item by the driver based on the queue of deliveries that includes at least one delivery; selecting the driver among a set of drivers, for delivery of the physical item based at least in part on a distance from the location of the driver to the seller location, and further based at least in part on the driver currently performing a different delivery of a different physical item when the driver is to be selected for the delivery of the physical item; and in response to selecting the driver, adding the delivery in the queue of deliveries for the driver during a particular day all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a system, one or more computer processors, one or more computer-readable mediums, and a driver selection module. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system, one or more computer processors, one or more computer-readable mediums, and a driver selection module amounts to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 9-13 further limit the abstract idea of claim 8 without adding any new additional elements. Therefore, by the analysis of claim 8 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 14 further limits the abstract idea of claim 8 while introducing the additional elements of a client device and an interface. The claim does not integrate the abstract idea into a practical application because the elements of a client device and an interface is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding these new additional elements into the additional elements from claim 8 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 15, Examiner notes that, while the claim itself does not recite that the machine-readable medium claimed is non-transitory, Applicant’s specification states in [00103], “The term "machine-readable medium" excludes signals per se”. Therefore, claim 15 falls into at least one of the four statutory categories, namely a manufacture.
In claim 15, the limitation of “receiving, from a seller, data representing a window of time, the window of time including one or more periods of time for which a pickup of a physical item occurs at a location of the seller for a delivery of the physical item to a location of a buyer”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “A machine-readable medium storing instructions that, when executed by one or more computer processors of one or more computing devices, cause the one or more computing devices to perform operations comprising,” nothing in the claim element precludes the step from practically being performed in the mind. Similarly, the limitations of “determining a second location corresponding to a different delivery of a different physical item by a driver, the different delivery occurring prior to the window of time”, “selecting the driver, among a set of drivers, for delivery of the physical item based at least in part on a distance from the second location to the location of the seller and the window of time for the pickup of the physical item, and the driver is currently performing the different delivery of the different physical item when the driver is selected for the delivery of the physical item”, as well as “and in response to selecting the driver, adding the delivery in a queue of deliveries, the queue including the different delivery of the different physical item, for the driver during a particular day”, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 15 recites the concept of assigning deliveries to a driver schedule which is a certain method of organizing human activity including commercial interactions. Operations comprising: receiving, from a seller, data representing a one or more periods of time for which a pickup of a physical item occurs at a seller location for a delivery of the physical item to a buyer location; determining a location of a driver based on a queue of deliveries associated with the driver, the location of the driver comprising a recent drop off location of a delivered physical item by the driver based on the queue of deliveries that includes at least one delivery; selecting the driver among a set of drivers, for delivery of the physical item based at least in part on a distance from the location of the driver to the seller location, and further based at least in part on the driver currently performing a different delivery of a different physical item when the driver is to be selected for the delivery of the physical item; and in response to selecting the driver, adding the delivery in the queue of deliveries for the driver during a particular day all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a machine-readable medium, one or more computer processors, one or more computing devices, and a driver selection module. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a machine-readable medium, one or more computer processors, one or more computing devices, and a driver selection module amounts to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 16-20 further limit the abstract idea of claim 15 without adding any new additional elements. Therefore, by the analysis of claim 15 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8, 11, 13-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Levis et al. (U.S. Pre-Grant Publication No. 2006/0235739, hereafter known as Levis) in view of Sharma et al. (U.S. Pre-Grant Publication No. 2021/0090019, hereafter known as Sharma).
Regarding claim 1, Levis teaches:
A method comprising: 
receiving, from a seller, data representing a one or more periods of time for which a pickup of a physical item occurs at a seller location for a delivery of the physical item to a buyer location (see [0149] “Another type of Dispatch Plan Update is shown in step 95 where an unscheduled package pickup has been added to the schedule. This case may correspond to a customer providing a last minute request for a parcel pickup. This may be accomplished by the customer entering the data into a shipping system or calling the dispatch office requesting a pickup” and [0042] “the consignee may prefer delivery/pickup at a certain time frame, but will accept the delivery/pickup at some other time as opposed to deferring the activity to the next business day” and [0083] “businesses located on Main Street. Each record represents a potential stop for either delivering a package, or picking up a package” and [0094] “the delivery vehicle to complete deliveries at similar times and maintain customer expectations regarding delivery time windows. This may be critical when serving small businesses, such retailers, or commercial customers” selling business inputs pickup request with service window for item to be delivered to a commercial customer)
determining, via a driver selection module, a location of a driver based on a queue of deliveries associated with the driver, the location of the driver comprising a recent drop off location of a delivered physical item by the driver based on the queue of deliveries that includes at least one delivery (see [0046] “The central dispatch system 208 may determine the appropriate vehicle by comparing the pickup location with a map of each delivery vehicle's service area or querying the exact location of each DIAD” and [0039] “a delivery route comprising three stops is shown. Assume that normally the route is defined in the sequential order of Stop A, Stop B, and then Stop C. This sequence of service stops is shown in a delivery schedule--the Dispatch Plan 2” and [0040] “if the delivery vehicle is at Stop A at 9:00 a.m.” Driver has just completed delivery of stop A of the dispatch plan as the remainder of [0040] discusses whether to modify the which stop is driven to next.)
selecting, via the driver selection module, the driver among a set of drivers, for delivery of the physical item based at least in part on and the seller location (see multiple vehicles in Fig. 2 and [0046] “The central dispatch system 208 may determine the appropriate vehicle by comparing the pickup location with a map of each delivery vehicle's service area or querying the exact location of each DIAD. The pickup location is preferably identified by a location address indicated by the shipping system 200, but other methods can be used. For example, if the customer telephones in a request by speaking to a customer service agent (not shown), the calling party number of the caller could be used to determine a geographical location, which in turn can be compared to a map to determine the appropriate delivery vehicle. Alternatively, the customer service agent may enter the pickup location using a computer that provides the address to the dispatch computer 208”)
and further based at least in part on the driver currently performing a different delivery of a different physical item when the driver is to be selected for the delivery of the physical item (see [0037] “It is possible to remotely notify the driver of the delivery vehicle (or the remote portable computer, as may be the case) en route regarding a modification to the day's dispatch plan. In many situations, an unplanned service stop can be accommodated, allowing a package to be picked up, rather than scheduling the pickup for the next work day” and [0046] “Employing such shipping systems in conjunction with wireless communication to portable computers carried by service personal (e.g., the DIAD) or integrated into the delivery vehicles allows remote updating of the dispatch plan for package pick-up, even after the delivery vehicles have departed for the day's deliveries” driver en route making different deliveries when notified their dispatch plan is changing so the pickup can be made same day rather than scheduling for a driver tomorrow)
and in response to selecting the driver, adding the delivery in the queue of deliveries for the driver during a particular day (see [0046] “if the customer telephones in a request by speaking to a customer service agent (not shown), the calling party number of the caller could be used to determine a geographical location, which in turn can be compared to a map to determine the appropriate delivery vehicle. Alternatively, the customer service agent may enter the pickup location using a computer that provides the address to the dispatch computer 208. Thus, in this scenario, the number of scheduled service stops may increase or decrease during the time the original dispatch plan is being performed” adding pickup stop to the selected driver’s dispatch plan)
As discussed above, Levis teaches that the driver location and pickup request location are used to determine the appropriate vehicle. Levis [0094] further teaches optimizing distance traveled by the driver is a priority when updating dispatch plans. However, this overall distance is used in the context of re-sequencing an updated dispatch plan, not in deciding the appropriate driver for a previously unscheduled pickup. Therefore, Levis implies, but does not explicitly teach, that the selection of the appropriate driver is done based on a distance from the location of the driver and the seller. However, Sharma teaches:
selecting, via the driver selection module, the driver among a set of drivers, for delivery of the physical item based at least in part on a distance from the location of the driver to the seller location (see [0038] “the second set of data includes technical parameters and general parameters associated with the plurality of transport vehicles 116 and the one or more vendors 118…the general parameters include…distance between pickup location, destination point of previous trip of the current vehicles in transit”. This second set of data is analyzed in [0040], and used to select a vehicle out of a plurality of vehicles for a shipment in [0041]-[0042])
One of ordinary skill in the art would have recognized that applying the known technique of Sharma to Levis would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Sharma to the teaching of Levis would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such consideration of the distance between a prior vehicle stop and the pickup location when selecting a transport vehicle. Further, applying consideration of the distance between a prior vehicle stop and the pickup location when selecting a transport vehicle to Sharma would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient vehicle allocation. As Sharma states in [0002] “the wrong selection of the vehicle may affect the transportation cost severely”. By considering the distance from the last drop off location to the pickup location, a more informed (and more cost-conscious) selection of the delivery vehicle can be made.
Regarding claim 4, the combination of Levis and Sharma teaches all of the limitations of claim 1 above. Levis further teaches:
wherein selecting the driver, among the set of drivers, comprises: for each driver from the set of drivers: determining a particular location corresponding to a particular delivery of a particular physical item, (see [0046] “The central dispatch system 208 may determine the appropriate vehicle by comparing the pickup location with a map of each delivery vehicle's service area or querying the exact location of each DIAD” and [0039] “a delivery route comprising three stops is shown. Assume that normally the route is defined in the sequential order of Stop A, Stop B, and then Stop C. This sequence of service stops is shown in a delivery schedule--the Dispatch Plan 2” and [0040] “if the delivery vehicle is at Stop A at 9:00 a.m.” Driver has just completed delivery of stop A of the dispatch plan, which is a particular delivery of a particular physical item. Location pulled for each driver per [0046].)
the particular delivery occurring prior to a window of time that includes the one or more periods of time for which the pickup of the physical item occurs at the seller location for the delivery of the physical item to the buyer location (see [0064] “Some carriers may arrange pickups to occur after deliveries, so as to avoid delaying the deliveries and to provide room in the vehicle for the packages to be picked up” delivery being considered done before the pickup so there is room on the vehicle)
Levis does not explicitly teach determining a respective distance from the particular location to the seller location. However, Sharma teaches:
and determining a respective distance from the particular location to the seller location (see [0038] “the second set of data includes technical parameters and general parameters associated with the plurality of transport vehicles 116 and the one or more vendors 118…the general parameters include…distance between pickup location, destination point of previous trip of the current vehicles in transit”. This second set of data is analyzed in [0040], and used to select a vehicle out of a plurality of vehicles for a shipment in [0041]-[0042])
One of ordinary skill in the art would have recognized that applying the known technique of Sharma to the combination of Levis and Sharma would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Sharma to the teaching of Levis would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such consideration of the distance between a prior vehicle stop and the pickup location when selecting a transport vehicle. Further, applying consideration of the distance between a prior vehicle stop and the pickup location when selecting a transport vehicle to the combination of Levis and Sharma would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient vehicle allocation. As Sharma states in [0002] “the wrong selection of the vehicle may affect the transportation cost severely”. By considering the distance from the last drop off location to the pickup location, a more informed (and more cost-conscious) selection of the delivery vehicle can be made.
Regarding claim 6, the combination of Levis and Sharma teaches all of the limitations of claim 1 above. Levis further teaches:
wherein adding the delivery in the queue of deliveries further comprises: determining at least one existing delivery in the queue (see [0112] “Turning to FIG. 13, it is observed that in this embodiment the addresses on Ridge View Road 180 begin with 5500 Ridge View 188 and continues to 5400 Ridge View 188 without any side roads” identifying a plurality of stop on Ridge View Rd)
and including the delivery in the queue as a subsequent delivery to the at least one existing delivery (see [0112] “any address on Canyon Road, including 1034 Canyon Road 184 should be placed between 5400 Ridge View and 5398 Ridge View on the list. If the Dispatch Plan is implemented as a sequence of records, any record associated with Canyon Road should be logically added after 5400 Ridge View Road” Canyon Rd stop added after 5400 Ridge View Stop)
Regarding claim 7, the combination of Levis and Sharma teaches all of the limitations of claim 1 above. Levis further teaches:
causing, on a client device, display of an interface including the queue of deliveries (see Fig. 10 and 11 for displaying updated delivery queues on a client device interface as well as [0168] “In FIG. 10, the Updated Dispatch Plan 160 reflects the new order of delivery. Namely, Perry's Pickle Shop 251 is now the second stop, while the third stop is now Jeff's Jewelry 250. In this manner, the Updated Dispatch Plan is optimized reflecting an altered delivery plan satisfying the delivery criteria. FIG. 10 represents one form of tabular output of the dispatch plan that can be presented to the driver using the portable computing device”)
Regarding claim 8, Levis teaches:
A system comprising: one or more computer processors (see Fig. 5 as well as [0114] "FIG. 5 illustrates one embodiment of the hardware components and their high level functions and interactions. Typically, a processor 51, which is typically powered by a rechargeable battery power supply 67, executes instructions associated with various applications, including the process that dynamically updates the Dispatch Plan")
and one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the system to perform operations comprising (see [0114] "The processor communicates with various types of memory via a data bus 55. The memory includes primary (volatile) memory 52, such as RAM, which typically stores application software, input data (such as the day's manifest, if stored separate from the Dispatch Plan), and the results of the Updated Dispatch Plan. The memory also includes non-volatile memory 53, which may store various parameters, BIOS (basic input/output system) routines, as well as system and application level default data. The secondary memory 54 is able to store the historical dispatch data 36, and other databases such as the GIS 43. Various embodiments may store data in various types of memory based in part on storage capacities and performance requirements")
Regarding the remaining limitations of claim 8, please see the rejection of claim 1 above.
Regarding claim 11, the combination of Levis and Sharma teaches all of the limitations of claim 8 above. For the limitations introduced in claim 11, please see the rejection of claim 4 above.
Regarding claim 13, the combination of Levis and Sharma teaches all of the limitations of claim 8 above. For the limitations introduced in claim 13, please see the rejection of claim 6 above.
Regarding claim 14, the combination of Levis and Sharma teaches all of the limitations of claim 8 above. For the limitations introduced in claim 14, please see the rejection of claim 7 above.
Regarding claim 15, Levis teaches:
A machine-readable medium storing instructions that, when executed by one or more computer processors of one or more computing devices, cause the one or more computing devices to perform operations comprising (see [0173] "The system software, which comprises an ordered listing of steps, can be embodied in any computer-readable medium for use by, or in connection with, an instruction execution system, apparatus, or device, such as a computer-based system, processor-containing system, or other system that can fetch the instructions from the instruction execution system, apparatus, or device and execute the instructions")
Regarding the remaining limitations of claim 15, please see the rejection of claim 1 above.
Regarding claim 18, the combination of Levis and Sharma teaches all of the limitations of claim 15 above. For the limitations introduced in claim 18, please see the rejection of claim 4 above.
Regarding claim 20, the combination of Levis and Sharma teaches all of the limitations of claim 15 above. For the limitations introduced in claim 20, please see the rejection of claim 6 above.
Claims 2, 3, 9, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Levis in view of Sharma, Jones et al. (U.S. Pre-Grant Publication No. 2018/0349849, hereafter known as Jones) and Luckay (U.S. Pre-Grant Publication No. 2020/0286021, hereafter known as Luckay).
Regarding claim 2, the combination of Levis and Sharma teaches all of the limitations of claim 1 above. However, the combination of Levis and Sharma does not explicitly teach the drivers submitting bids for delivering the physical item or that the location of the driver is the current location based on the queue of deliveries being empty. Jones teaches:
wherein each driver from the set of drivers has submitted a respective bid, corresponding to a respective cost for delivery, for delivery of the physical item (see [0225] “the system matches TSPs to load parameters (step 602). The match is made by lane history, headquarters or home base location, acceptance by the driver of location tracking for cargo tracking, information obtained from location tracking or cargo tracking” and [0226] “The selected TSPs are then invited to participate in the bidding process (step 603)” as well as [0153]-[0162] "For a “next leg” trip, the system relies on a predictive analytics system, in which factors related to demand for transportation services are calculated based on historical and present data. The predictive analytics system accumulates data regarding historic and current bids, and, based on this data, has a capability of guiding the TSP as to which lane(s) and even which load(s) to take...the system takes into account or considers the following dynamic inputs when providing this guidance:...Carrier cost data, variable and fixed...Transportation requests are matched to shipping resources and the TSP is matched to the transportation request. At this point, it is possible to request bids from the TSP for the shipping lane. Alternatively, since the market for the shipping lane is already known, the system can make a bid offer to the TSP and enter that bid" drivers submit bids based on their costs for transporting the "next leg" shipment)
It would have been obvious to one of ordinary skill in the art to combine the teachings of Jones to the combination of Levis and Sharma. As Jones teaches in [0123]-[0124] “the shipper may select a priority of criteria by which the TSP is selected, which may be, by way of non-limiting examples: price, if delivered within a specified time period”. Thus, by incorporating the bidding process of Jones, price/cost can be used as part of the driver selection process. Incorporating the bidding process of Jones provides a method for cost to be considered at a driver level alongside distance and time windows when selecting a driver for a new delivery request. 
The combination of Levis, Sharma and Jones still does not explicitly teach the location of the driver is the current location based on the queue of deliveries being empty. However, Luckay teaches:
and wherein the location of the driver comprising a current location of the driver based on the queue of deliveries being empty (see [0041] “The determination may be based on…the current locations of each of the vehicles 110a-b” and [0048] “the vehicle location management component 220 may receive information from one or more third-party services to thereby receive location information for third-party vehicles. In some embodiments, when the third-party vehicles are transporting an item according to a received user request, the vehicle location management component 220 may receive location information directly from the third-party vehicles” third-party vehicles do not have a standing queue with deliveries from the first-party delivery service, but accepted requests are added to the vehicle’s route in [0053] “the vehicle route control component 230 may monitor routes for…all third-party vehicles 110b that are transporting items according to user requests”)
It would have been obvious to one of ordinary skill in the art to combine the teaching of Luckay to the combination of Levis, Sharma and Jones. Luckay states in [0062] “the operator management component 240 prioritizes the third-party vehicle 110b only when all first-party vehicles 110a are not available”. By incorporating third-party vehicles into the combination of Levis, Sharma and Jones, the resulting combination could still handle additional customer requests even if all of their own vehicles were unavailable to handle the request themselves. By considering the current location of third-party drivers, the additional request could be handled right away without having to wait for one of their vehicles to become available again.
Regarding claim 3, the combination of Levis, Sharma, Jones and Luckay teaches all of the limitations of claim 2 above. Jones further teaches:
wherein the respective bid associated with the driver has been selected to perform delivery of the physical item (see [0234] "the carrier with the lowest bid is determined (step 631). That carrier is awarded the load (step 632) and notified (step 633)")
It would have been obvious to one of ordinary skill in the art to combine the teachings of Jones to the combination of Levis, Sharma, Jones and Luckay. As Jones teaches in [0123]-[0124] “the shipper may select a priority of criteria by which the TSP is selected, which may be, by way of non-limiting examples: price, if delivered within a specified time period”. Thus, by incorporating the bidding process of Jones, price/cost can be used as part of the driver selection process. Incorporating the bidding process of Jones provides a method for cost to be considered at a driver level alongside distance and time windows when selecting a driver for a new delivery request.  
Regarding claim 9, the combination of Levis and Sharma teaches all of the limitations of claim 8 above. For the limitations introduced in claim 9, please see the rejection of claim 2 above.
Regarding claim 10, the combination of Levis and Sharma teaches all of the limitations of claim 9 above. For the limitations introduced in claim 10, please see the rejection of claim 3 above.
Regarding claim 16, the combination of Levis and Sharma teaches all of the limitations of claim 15 above. For the limitations introduced in claim 16, please see the rejection of claim 2 above.
Regarding claim 17, the combination of Levis and Sharma teaches all of the limitations of claim 16 above. For the limitations introduced in claim 17, please see the rejection of claim 3 above.
Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Levis in view of Sharma and Luckay.
Regarding claim 5, the combination of Levis and Sharma teaches all of the limitations of claim 4 above. As discussed above in claim 1, Levis teaches that the locations are considered when assigning a vehicle. Also as discussed above regarding claim 1, Sharma teaches the distance from a previous stop to the new stop is considered when assigning a vehicle. However, while Levis and Sharma imply that the minimum distance stop is used to assign the new request to a vehicle, Levis and Sharma do not explicitly teach the driver having the minimum distance location from their previous stop to the new request stop being assigned the new request. However, Luckay teaches:
determining that the respective distance of the driver is less than the respective distance of each other driver from the set of drivers (see [0078] "In block 430, a stop with a minimum distance from the location for the request to be completed is identified. In some aspects, block 430 may compare stop location column 336 of the route database 231 for stops within the subset to identify the stop with the minimum distance" and [0081] “At block 450, where the request is assigned to the vehicle 110 scheduled for the minimum distance stop, the appropriate vehicle 110 may be identified based on information from the vehicle database 221” finding closest stop, then assigning the new pickup to the driver that has the closest stop. Other drivers’ closest stops are further away than the closest stop overall)
It would have been obvious to one of ordinary skill in the art to combine the teaching of Luckay to the combination of Levis and Sharma. Sharma states in [0002] that efficient delivery systems are needed to lower expenses and maintenance. Similarly, Luckay states in [0084] that costs of assigning the additional stops to vehicles can be considered when picking a vehicle to service the stop. Luckay further teaches in [0064] that fuel costs and vehicle wear and tear are part of the costs of assigning a new order to a vehicle. As fuel and wear and tear increase along with distance traveled by the vehicle, by assigning the driver with the minimum distance to new stop location the new request, the combined system would also be minimizing the associated additional costs to the system (fuel and maintenance as suggested by Sharma) of assigning the new request.
Regarding claim 12, the combination of Levis and Sharma teaches all of the limitations of claim 11 above. For the limitations introduced in claim 12, please see the rejection of claim 5 above.
Regarding claim 19, the combination of Levis and Sharma teaches all of the limitations of claim 18 above. For the limitations introduced in claim 19, please see the rejection of claim 5 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (U.S. Pre-Grant Publication No. 2020/0034791) teaches updating a mission plan while a mobile asset in en route
Ferguson et al. (U.S. Pre-Grant Publication No. 2019/0114564) teaches a dynamic route planning for a delivery transporter based on additional pickup/delivery requests made by customers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        

                                                                                                                                                                                                        /ALLISON G WOOD/Primary Examiner, Art Unit 3625